POPE, Justice.
I respectfully dissent. The charges against Dr. Koepsel were brought under Art. 4505(4), Vernon’s Ann.Civ.Stats., which provides that the State Board of Medical Examiners may refuse to license persons for:
“Grossly unprofessional or dishonorable conduct, [of] a character which in the opinion of the Board is likely to deceive or defraud the public.”
This clause is the only one, out of some thirteen statutory wrongs, which uses the words “grossly unprofessional or dishonorable conduct.” The professional dereliction must be gross in degree. This wording wisely protects the physician. Let us see if the conduct was grossly unprofessional or dishonorable. Five women stated that at different times they went to the doctor’s office; that they were taken into a room and instructed to disrobe; that they were-placed on a table and were then subjected to grossly unprofessional or dishonorable-conduct by the doctor.
The majority recognizes this first ele-ment of the charge but determines that the part of the statute which requires that the. *655conduct must be “likely to deceive or defraud the public,” does not mean the kind of deceit and fraud here involved. It is at this point that I .depart from the reasoning- of the majority, for several reasons.
First: Deceit was proved. The five women stated that they were shocked, surprised and deceived by the doctor’s conduct. Some of them were emotionally shaken by the experience. Some left the doctor’s office without his knowing of their departure, while he was answering the phone. All of them learned of the unprofessional conduct while the doctor was actually giving proper back massage.
Second: The statute only requires that the conduct be “likely” to deceive or defraud the public. “Likely” means “probably”. The probability was demonstrated in this record. We have proof that the doctor on five different occasions followed the same pattern of conduct toward women who placed their trust and virtue in his professional control. After violating that trust under the circumstances here revealed, the showing is such as demonstrates that the doctor is “likely” to deceive still other persons. Insofar as the past is concerned, as already stated, the doctor did not “likely” deceive; he actually deceived these women. So, whether based on past deceit or future probable conduct toward the public, the proof supports the charge.
Third: We come now to the point whether this is the kind of deceit the Legislature intended. In my opinion, if the Legislature wanted to limit the kinds of deceit, they would have catalogued .them for us. When they said deceit they meant deceit. They were not speaking of criminal deceit, for if they had been it would have been superfluous, as Art. 4505(2) amply covers deceit and fraud of a criminal nature. The doctor strenuously argues that the statute refers to ' quackery or false treatment. Again, if the Legislature had intended to so limit the meaning of deceit, they could well, have said so.. Instead of limiting the grounds, they made them as broad as possible, and particularly when they opened the section in broad terms by the use of the words, “grossly unprofessional or dishonorable conduct.” The context contemplates wide scope. Moreover, quackery is' covered rather fully in Section 6 of the statute in prohibiting “The use of any advertising statement of a character tending to mislead or deceive the public.” Hence, Section 4, under which these charg'es are brought, relates to conduct which deceives, and Section 6, as that section also clearly states, relates to statements which deceive. In my opinion, Section 4 was intended to embrace the precise situation here illustrated.
Appellee wholly relies upon the concession made by the State Board, that by massaging the patients’ backs he was giving proper and beneficial treatment. Suffice it to say that he is not charged with massaging their backs, but with unprofessional and dishonorable conduct which is likely to deceive the public. The patients went to the doctor’s office where they were given proper treatment. The proper treatment was the blind and cover for conduct which the doctor sought to conceal from the patient in the darkened room. The. proper treatment was the decoy; the darkened room the trap;, the trusting patient the victim; the sexual aberration, the grossly unprofessional and dishonorable conduct. These women were deceived. Can anyone argue that they expected such treatment in the physician’s office?
Somehow, the fact that the doctor spent part of his time giving proper treatment is supposed to wipe the slate clean. ‘ Be it noted that Section 4 of the statute speaks of unprofessional conduct, but does not mention improper treatment. That feature comes into the case by judicial interpretation. Here we have conduct which is expressly covered by an Act of the Legislature. There are times when the clearest answers are found in the statute as written.
*656The majority reasons that the Jacobi case held that fraud in rendering’ improper treatment, once and for all carved out the only kind of professional deceit intended. In the Jacobi case the deceit consisted of the fact that the doctor deceived the patient into believing the treatment she received was proper medical treatment. In this case, the deceit consisted in the fact that the doctor deceived the patient into believing that the proper medical treatment would not be accompanied with secret sexual acts. There may be many kinds of professional deceit. Jacobi presented one kind; this case presents another. Jacobi did not decide all the law. The statute is broader than Jacobi.
This case does not concern merely a doctor’s immoral conduct, but immorality practiced under cover of professional treatment. That is the situation which malees this a matter of public and professional concern.
Fourth: Article 4506 provides that there may be a cancellation of a license for any cause for which the Board shall be authorized to refuse to admit persons to its examinations. Let us assume that a doctor has applied for his license and these five women gave testimony to the Board, which the Board believed, as in the present case and refused a license to the applicant. Under the opinion of the majority, the applicant could mandamus the Board and obtain his license. I do not believe the Legislature intended so honorable a profession would be forced to embrace such dishonorable conduct.
“ * * * when the unprofessional conduct of the member of the medical profession is of such a character as to deceive or defraud the public, the law denounces such conduct, and strips the offender of the means which make it possible to impose upon the credulous and unwary.” Berry v. State, Tex.Civ.App., 135 S.W. 631, 634.
I would reverse and remand the case for trial upon the merits.